                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         JOEL GOOBICH,
                                   8                                                        Case No. 5:19-cv-06771-EJD
                                                        Plaintiff,
                                   9                                                        ORDER GRANTING PLAINTIFF’S
                                                  v.                                        MOTION TO STRIKE DEFENDANT’S
                                  10                                                        AFFIRMATIVE DEFENSES
                                         EXCELLIGENCE LEARNING
                                  11     CORPORATION,                                       Re: Dkt. No. 16

                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, Plaintiff Joel Goobich

                                  14   moves to strike Defendant Excelligence Learning Corporation’s Affirmative Defense Nos. 1

                                  15   through 16, 25, 26, 35, and 41 asserted in Defendant’s Answer (Dkt. No. 12). The Court takes the

                                  16   matter under submission for decision without oral argument pursuant to Civil Local Rule 7-1(b).

                                  17   For the reasons below, Plaintiff’s motion is GRANTED with leave to amend.

                                  18     I.   Background

                                  19          Plaintiff Joel Goobich is a Texas resident and inventor of, among other things, proprietary

                                  20   paint formulas. Compl. ¶ 1. Defendant Excelligence Learning Corporation, formerly known as
                                       QTL Corporation, is a Delaware corporation with is primary place of business in Monterey,
                                  21
                                       California. Id. ¶ 2.
                                  22
                                              On or around December 1, 1998, Plaintiff and Defendant entered into an Employment
                                  23
                                       Agreement (the “EA”), by which Plaintiff assigned to Defendant his rights, title, and interest in a
                                  24
                                       limited set of his proprietary paint formulations in exchange for commissions on certain of
                                  25
                                       Defendant’s products for a period of twenty-five years. Id. ¶ 13-15. The EA also made Defendant
                                  26
                                       the exclusive licensee of any proprietary paint formulas created by Plaintiff after December 1,
                                  27
                                       CASE NO.: 5:19-CV-06771-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE
                                       DEFENSES
                                                                         1
                                   1   1998. Id. ¶ 17. In order to verify the commissions owed to Plaintiff, the EA grants Plaintiff the

                                   2   right to examine Defendant’s books and records within 15 days of his written request. Id. ¶ 14.

                                   3          Plaintiff alleges Defendant misrepresented, concealed, and failed to disclose material facts

                                   4   related to the amount of money owed to Plaintiff and, as a result, significantly underpaid Plaintiff.

                                   5   Id. ¶ 21-32. Plaintiff further alleges that Defendant has used Plaintiff’s proprietary formulas to

                                   6   create new formulations, which are substantively derived from and materially the same as

                                   7   Plaintiff’s formulations. Id. ¶ 33. Plaintiff alleges that these new formulations are within the
                                       scope of the EA and that Defendant is obligated to pay Plaintiff commissions on products utilizing
                                   8
                                       the new formulations. Id. ¶ 34.
                                   9
                                              On October 18, 2019, Plaintiff filed this action against Defendant bringing claims for (1)
                                  10
                                       Accounting; (2) Breach of Contract; (3) Breach of Implied Covenant of Good Faith and Fair
                                  11
                                       Dealing; (4) Tortious Breach of Covenant of Good Faith and Fair Dealing; (5) Intentional
                                  12
Northern District of California
 United States District Court




                                       Misrepresentation/Fraud; (6) Negligent Misrepresentation; (7) Misappropriation of Trade Secrets;
                                  13
                                       (8) Misappropriation of Trade Secrets under the Federal Defendant Trade Secrets Act; (9) Unfair
                                  14
                                       Competition; (10) Unjust Enrichment; and (11) Fraudulent Concealment. On November 15, 2019,
                                  15
                                       Defendant filed an answer, raising forty-one “affirmative and/or additional” defenses. Dkt. No.
                                  16
                                       19. Plaintiff filed a motion to strike Defendant’s affirmative defenses 1-16, 25, 26, 35, and 41,
                                  17
                                       arguing that these affirmative defenses fail to meet the requisite pleading standard and are not
                                  18
                                       affirmative defenses at all, but rather, Rule 12(b) defenses or denials of Plaintiff’s claims. Dkt.
                                  19
                                       No. 16. Defendant opposes the motion, arguing that the affirmative defenses are properly pled,
                                  20
                                       but also requesting leave to amend the answer to add additional facts. Dkt. No. 18.
                                  21
                                        II.   Discussion
                                  22
                                              Federal Rule of Civil Procedure 12(f) permits a court to “strike from a pleading an
                                  23   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” “The
                                  24   function of a Rule 12(f) motion to strike is to avoid the expenditure of time and money that will
                                  25   arise from litigating spurious issues by dispensing with those issues prior to trial.” Solis v. Zenith
                                  26   Capital, LLC, No. 08–cv–4854–PJH, 2009 WL 1324051, at *3 (N.D. Cal. May 8, 2009) (citing
                                  27
                                       CASE NO.: 5:19-CV-06771-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE
                                       DEFENSES
                                                                         2
                                   1   Sidney–Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983)).

                                   2           When a court strikes an affirmative defense, leave to amend should be freely given so long

                                   3   as there is no prejudice to the moving party. Wyshak v. City Nat’l Bank, 607 F.2d 824, 826 (9th

                                   4   Cir. 1979); see also Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave [to amend] when

                                   5   justice so requires.”).

                                   6               A. Inadequately Pled Affirmative Defenses

                                   7           As an initial matter, the parties disagree as to the pleading standard applicable to an
                                       affirmative defense. A pleading that states a claim for relief must contain “a short and plain
                                   8
                                       statement of the claim showing that the pleader is entitled to relief,” whereas a responsive pleading
                                   9
                                       must “affirmatively state any avoidance or affirmative defense.” Fed. R. Civ. P. 8(a)(2), (c)(1).
                                  10
                                       The Ninth Circuit has long held that “[t]he key to determining the sufficiency of pleading an
                                  11
                                       affirmative defense is whether it gives plaintiff fair notice of the defense.” Wyshak, 607 F.2d at
                                  12
Northern District of California
 United States District Court




                                       827.
                                  13
                                               Following the Supreme Court’s decisions in Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
                                  14
                                       (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), which announced a heightened pleading
                                  15
                                       standard for complaints, the courts in this district have generally applied
                                  16
                                       the Twombly/Iqbal pleading standard to affirmative defenses. See Perez v. Gordon & Wong Law
                                  17
                                       Group, P.C., No. 11-cv-03323-LHK, 2012 WL 1029425, at *8 (N.D. Cal. March 26,
                                  18
                                       2012) (collecting cases). “This standard ‘serve[s] to weed out the boilerplate listing
                                  19
                                       of affirmative defenses which is commonplace in most defendants’ pleadings where many of the
                                  20
                                       defenses alleged are irrelevant to the claims asserted.’” Id. (quoting Barnes v. AT&T Pension
                                  21
                                       Benefit Plan-Nonbargained Program, 718 F. Supp. 2d 1167, 1172 (N.D. Cal. 2010)).
                                  22
                                               In Kohler v. Flava Enters., Inc., the Ninth Circuit observed that “the fair notice required by
                                  23   the pleading standards only requires describing the defense in general terms.” Kohler v. Flava
                                  24   Enters., Inc., 779 F.3d 1016, 1019 (9th Cir. 2015) (internal quotation omitted). Use of the phrases
                                  25   “fair notice” and “general terms” prompted some district courts to reconsider the pleading
                                  26   standard for affirmative defenses. Indeed, some judges have applied Kohler to conclude that
                                  27
                                       CASE NO.: 5:19-CV-06771-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE
                                       DEFENSES
                                                                         3
                                   1   the Twombly/Iqbal standard does not apply to affirmative defenses. See, e.g., Sherwin-Williams

                                   2   Co. v. Courtesy Oldsmobile-Cadillac, Inc., No. 15-cv-01137, 2016 WL 615335, at *3 (E.D. Cal.

                                   3   Feb. 16, 2016) (collecting decisions).

                                   4          Nonetheless, “even after Kohler, courts in this district continue to require affirmative

                                   5   defenses to meet the Twombly/Iqbal standard.” J & K IP Assets, LLC v. Armaspec, Inc., No. 17-

                                   6   cv-07308-WHO, 2018 WL 3428757, at *3 (N.D. Cal. July 16, 2018); see, e.g., Illumina, Inc. v.

                                   7   BGI Genomics Co., No. 19-cv-03770-WHO, 2020 WL 571030, at *5 (N.D. Cal. Feb. 5, 2020) (“I
                                       apply the Twombly/Iqbal pleading standard to affirmative defenses.”); Pertz v. Heartland Realty
                                   8
                                       Inv’rs, Inc., No. 19-cv-06330-CRB, 2020 WL 95636, at *1 (N.D. Cal. Jan. 8, 2020) (“[T]his Court
                                   9
                                       and the majority of courts in this district have held that the heightened pleading standard
                                  10
                                       of Twombly and Iqbal, which followed Wyshak, is now the correct standard to apply to affirmative
                                  11
                                       defenses.”); Fishman v. Tiger Natural Gas Inc., No. 17-cv-05351-WHA, 2018 WL 4468680, at *3
                                  12
Northern District of California




                                       (N.D. Cal. Sept. 18, 2018) (“This order finds persuasive the reasoning of the district courts of this
 United States District Court




                                  13
                                       circuit and those across the country that apply the Twombly/Iqbal standard to affirmative
                                  14
                                       defenses”). Accordingly, Defendant’s affirmative defenses must contain sufficient facts to state a
                                  15
                                       defense “that is plausible on its face.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570).
                                  16
                                              Several of Defendant’s affirmative defenses fail to meet this standard. Specifically,
                                  17
                                       Defendant’s second (“Statute of Limitations”), third (“Offset/Setoff”), fourth (“Accord and
                                  18
                                       Satisfaction”), fifth (“Waiver/Release”), sixth (“Unclean Hands”), seventh (“Laches”), ninth
                                  19
                                       (“Failure To Use Ordinary Care”), tenth (“Failure To Comply With Employer’s Directions”),
                                  20
                                       eleventh (“Failure To Conform To Usage Of Place Of Performance”), twelfth (“Failure to Use
                                  21
                                       Skill Possessed”), thirteenth (“Degree Of Skill”), fourteenth (“Ratification”), fifteenth
                                  22
                                       (“Consent/Authorization”), twenty-fifth (“Preemption”), twenty-sixth (“Acquiescence”), and
                                  23
                                       thirty-fifth (“After-Acquired Evidence”) do not plead sufficient facts to state a plausible
                                  24
                                       affirmative defense.1
                                  25

                                  26   1
                                        Though the Defendant offered proposed amendments to certain affirmative defenses in its
                                  27   Opposition to Plaintiff’s Motion to Strike (Dkt. No. 18), the Court considers the affirmative
                                       CASE NO.: 5:19-CV-06771-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE
                                       DEFENSES
                                                                                         4
                                   1          The Defendant’s pleading as to each of these defenses consists entirely of “bare references

                                   2   to legal doctrines without any discussion of how they may apply to this case.” Madison v.

                                   3   Goldsmith & Hull, No. 5:13-cv-01655 EJD, 2013 WL 5769979, at *2 (N.D. Cal. Oct. 24, 2013).

                                   4   This is insufficient. Qarbon.com Inc. v. eHelp Corp., 315 F. Supp. 2d 1046, 1049 (N.D. Cal.

                                   5   2004) (“A reference to a doctrine, like a reference to statutory provisions, is insufficient notice.”).

                                   6          The Court GRANTS Plaintiff’s motion to strike as to affirmative defenses 2-7, 9-15, 25,

                                   7   26 and 35. 2 Because amendment will cause no prejudice to Plaintiff, the Court will allow

                                   8   Defendant an opportunity to amend the answer as to include additional factual support.

                                   9              B. Improper Affirmative Defenses

                                  10          “A defense which demonstrates that plaintiff has not met its burden of proof is not

                                  11   an affirmative defense.” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002).

                                  12   Rather, such a defense is “merely rebuttal against the evidence [to be] presented by the plaintiff”
Northern District of California
 United States District Court




                                       and, consequently, when pleaded as an affirmative defense, is “redundant” and may be stricken
                                  13
                                       “so as to simplify and streamline the litigation.” Barnes, 718 F. Supp. 2d at 1173–74.
                                  14
                                              Here, Defendant’s first affirmative defense (“Failure to State a Claim”) is not an actual
                                  15
                                       defense since it simply embodies the contention that Plaintiff will be unable to prove the elements
                                  16
                                       of the claims contained in the Complaint. J & J Sports Prods v. Mendoza–Govan, No. 10–cv-
                                  17
                                       05123-WHA, 2011 WL 1544886 (N.D. Cal. Apr. 25, 2011) (“Failure to state a claim is not a
                                  18
                                       proper affirmative defense but, rather, asserts a defect in the plaintiff’s prima facie case.”).
                                  19
                                              Similarly, Defendant’s eighth affirmative defense (“Standing – 7th and 8th Causes of
                                  20
                                       Action”) and sixteenth affirmative defense (“Excessive Penalties Unconstitutional”) are not proper
                                  21
                                       affirmative defenses. J & J Sports Prods., Inc. v. Vizcarra, No. 11-cv-1151-SC, 2011 WL
                                  22
                                       4501318, at *2 (N.D. Cal. Sept. 27, 2011 (“Because a plaintiff must plead and ultimately prove
                                  23
                                       standing, lack of standing is not an affirmative defense under federal law.” ); Classical Silk, Inc. v.
                                  24

                                  25
                                       defenses as pled in the operative answer only (Dkt. No. 12).
                                       2
                                  26     The Court considers only the affirmative defenses that Plaintiff moves to strike. This does not
                                       indicate that the Court finds Defendant’s remaining affirmative defenses sufficiently or properly
                                  27   pled.
                                       CASE NO.: 5:19-CV-06771-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE
                                       DEFENSES
                                                                                        5
                                   1   Dolan Grp., Inc., No. 14-cv-09224-AB, 2016 WL 7638112, at *2 (C.D. Cal. Mar. 21,

                                   2   2016) (finding defenses that enhanced damages and/or attorneys’ fees are improper and not

                                   3   affirmative defenses).3

                                   4          Finally, Defendant’s forty-first affirmative defense (“Right to Raise Other Defenses”)

                                   5   asserts that Defendant “intends to rely upon such other and further affirmative and additional

                                   6   defenses as may become available during discovery in this action and Defendant reserves the right

                                   7   to amend this Answer to assert any such defenses.” Answer, Dkt. No. 12, at ¶ 194. “An attempt

                                   8   to reserve affirmative defenses for a future date is not a proper affirmative defense in itself.” J & J

                                   9   Sports Prods., Inc. v. Barwick, No. 5:12-cv-05284-LHK, 2013 WL 2083123, at *6 (N.D. Cal. May

                                  10   14, 2013) (same). This type of statement “serves no real purpose in the litigation and should be

                                  11   stricken.” Solis v. Couturier, No. 2:08–cv–02732, 2009 WL 2022343 (E.D. Cal. July 8, 2009).

                                  12          Accordingly, the Court GRANTS Plaintiff’s motion to strike Defendant’s first, eighth,
Northern District of California
 United States District Court




                                  13   sixteenth and forty-first affirmative defense with prejudice.

                                  14   III.   Conclusion

                                  15          Plaintiff’s Motion to Strike Defendant’s affirmative defenses is GRANTED. Affirmative

                                  16   defenses 1, 8, 16 and 41 are STRICKEN WITH PREJUDICE. Affirmative defenses 2-7, 9-15,

                                  17   25, 26 and 35 are STRICKEN WITHOUT PREJUDICE. If Defendant chooses to file an

                                  18   amended answer, it must do so on or before April 29, 2020.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 30, 2020

                                  21                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  22                                                    United States District Judge

                                  23

                                  24   3
                                        As a practical matter, even if Plaintiff’s eighth affirmative defense as to standing is stricken with
                                  25   prejudice, Defendant will not be precluded from arguing that Plaintiff lacks standing at a later time
                                       because issues of standing are jurisdictional and therefore, may be raised at any time. See Ctr. For
                                  26   Biological Diversity v. Kempthorne, 588 F.3d 701, 707 (9th Cir.2009) (“[T]he jurisdictional issue
                                       of standing can be raised at any time”).
                                  27
                                       CASE NO.: 5:19-CV-06771-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE
                                       DEFENSES
                                                                         6
